Citation Nr: 1225924	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  04-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for bipolar disorder.

2.  Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for bilateral recurrent pneumothoraces.

3.  Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right foot drop.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to September 1972.

The issue of entitlement to service connection for PTSD is before the Board of Veterans' Appeals (Board) following an October 2010 Order from the United States Court of Appeals for Veterans Claims (CAVC) vacating the Board's September 2009 decision with respect to this issue.  The Court's Order granted a September 2010 joint motion for remand (JMR) and returned the matter to the Board for action consistent with the JMR and Court Order.  The issue was originally on appeal from June 2003 Regional Office (RO) in Muskogee, Oklahoma rating decision.  

The issues of entitlement to TDIU and compensation under 38 U.S.C.A. § 1151 for a right foot drop are before the Board on appeal from the same June 2003 rating decision.  The petitions to reopen claims for service connection for bipolar disorder and bilateral recurrent pneumothoraces are before the Board on appeal from a July 2004 RO rating decision.

In May 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, a transcript of which is of record.  Thereafter, all the above issues save entitlement to service connection for PTSD were remanded for additional development in November 2007.  In March 2009 and May 2011 the same issues again were remanded in order to schedule the Veteran for a Travel Board hearing.

In June 2011 the Veteran presented testimony with respect to the above issues, including the issue of entitlement to service connection for PTSD, at a Travel Board hearing before an Acting Veterans Law Judge (VLJ), a transcript of which is of record.  

Based on the statements of the Veteran and his representative and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the Veteran's claim for entitlement to service connection for PTSD has been recharacterized as noted above.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran testified before an Acting VLJ with respect to all the above listed issues in June 2011.  In a March 2012 letter from the Board, the Veteran was informed that the Acting VLJ who conducted his hearing was no longer employed by the Board and was offered an opportunity to testify at another hearing.  38 C.F.R. §§ 20.707, 20.717 (2011).  In April 2012, the Veteran responded that he would like to appear at a hearing before a VLJ at his local regional office.

As such, the claim must be remanded to allow the RO to schedule the Veteran for another Travel Board hearing.


Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to reschedule the Veteran for a Travel Board hearing before the Board.  The Veteran and his representative should be provided with notice as to the time and place of to report for said hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



